NO. 12-11-00245-CR

                             IN THE COURT OF APPEALS

                    TWELFTH COURT OF APPEALS DISTRICT

                                               TYLER, TEXAS

IN RE:                                                 §

WILLIE J. BILLINGTON,                                  §        ORIGINAL PROCEEDING

RELATOR                                                §

                                           MEMORANDUM OPINION
                                               PER CURIAM
         Relator Willie J. Billington seeks a writ of mandamus “to correct or vacate the [illegal]
judgement [sic] and sentence” relating to his conviction for burglary of a habitation. We dismiss
the petition.
         Relator is currently serving a sentence of life imprisonment after being convicted in 2007 for
burglary of a habitation. In this proceeding, he urges that (1) the sentence was obtained by a
violation of the protection against double jeopardy; (2) the conviction was obtained by use of
evidence obtained pursuant to an unlawful arrest; and (3) his conviction is a fundamental
miscarriage of justice because of his actual innocence.
         Although Relator characterizes the relief he seeks as mandamus relief, he is, in substance,
seeking habeas relief from a final felony conviction. See TEX. CODE CRIM. PROC. ANN. art. 11.07 §
1 (West Supp. 2010). We are not authorized to act on a petition for writ of habeas corpus seeking
relief from a final felony conviction. See TEX. GOV’T CODE ANN. § 22.221(d) (West 2004). The
Texas Court of Criminal Appeals has exclusive jurisdiction over postconviction writs of habeas
corpus in felony cases. TEX. CODE CRIM. PROC. ANN. art. 11.07 § 3 (West Supp. 2010). Therefore,
we are without jurisdiction to consider Relator’s complaints. Accordingly, Relator’s petition is
dismissed.
Opinion delivered August 17, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
                                                (DO NOT PUBLISH)